Citation Nr: 1822102	
Decision Date: 04/12/18    Archive Date: 04/25/18

DOCKET NO.  14-35 467	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to service connection for left carpal tunnel.

2.  Entitlement to service connection for right carpal tunnel.

3.  Entitlement to an initial compensable rating for a left knee disability.

4.  Entitlement to an initial compensable rating for a right knee disability.

5.  Entitlement to an initial compensable rating for a left wrist cyst.

6.  Entitlement to an initial compensable rating for a right wrist cyst.

7.  Entitlement to an initial compensable rating for left foot plantar fasciitis.

8.  Entitlement to an initial compensable rating for right foot plantar fasciitis.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Ford, Associate Counsel


INTRODUCTION

The Veteran served active duty in the United States Army from October 1986 to December 1992, from March 2000 to January 2001, from February 2001 to January 2003, from March 2003 to December 2004, and from October 2004 to March 2012.

This appeal arises before the Board of Veterans' Appeals (Board) from an August 2012 rating decision in which the Department of Veteran Affairs (VA) San Diego, California, Regional Office (RO) denied entitlement to service connection for left carpal tunnel and right carpal tunnel, and granted service connection for left knee disability, right knee disability, left wrist cyst, right wrist cyst, left foot plantar fasciitis, and right foot plantar fasciitis and awarded noncompensable ratings, respectively.  

In February 2018, the Veteran testified before the undersigned Veterans Law Judge at a Video Conference hearing.  A copy of the transcript has been associated with the claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

While the Board sincerely regrets this delay, the record reflects that further development is required with respect to the nature and etiology of the Veteran's claimed left and right carpal tunnel syndrome, and the current severity of the Veteran's service-connected left knee and right knee disability, left wrist cyst, right wrist cyst, left foot and right foot plantar fasciitis.

Carpal Tunnel

The Veteran contends that he has carpal tunnel that is due to his period of service.

A February 2012 VA medical record notes that the Veteran has a history of nerve injury.  In a November 2014 VA examination, the examiner stated that the Veteran had a diagnosis of chronic wrist sprain of both wrists.  The examination did not state whether the Veteran had carpal tunnel or nerve damage.

At a February 2018 Board hearing, the Veteran reported that he has numbness, pain and locking of his wrists which his primary care physician attributes to nerve damage based on an older form of testing for carpal tunnel.  The Veteran further noted that his symptoms would have been noted in his medical records prior to 1997, from Fort Hood and Fort Stewart, which are not of record.

VA's duty to assist under the VCAA includes helping claimants to obtain service records and other pertinent records, including private medical records.  See 38 U.S.C. § 5103A (2012); 38 C.F.R. § 3.159(c) (2017).  The duty in obtaining records from a Federal department or agency will end only if VA concludes that the records sought do not exist or that further efforts to obtain those records would be futile.  38 C.F.R. § 3.159(c)(2) (2017).  Here, having no documentation that such conclusion has been reached regarding the previously mentioned service treatment records, a remand is necessary.

Left and Right Wrists

At a February 2018 Board hearing, the Veteran reported that his ganglion cysts reoccur three to four times a year.  The Veteran also stated that when he has a ganglion cyst, he cannot rotate his wrist at all depending on the size of the cyst.  He further stated that sometimes, when cysts develop, he cannot close his hand.  The Veteran also stated that the pain level in his right wrist has increased.  The Veteran went on to report that he has limited use of his wrist, which affects his daily activities, such as picking up his child.  

The Veteran's last examination for these disabilities was in November 2014.  When available evidence is too old for an adequate evaluation of the Veteran's current condition, VA's duty to assist includes providing a new examination.  Weggenmann v. Brown, 5 Vet. App. 281 (1993).  The Board finds that the November 2014 examination is unduly remote, and there is insufficient medical evidence on file from which the Board can accurately determine the current severity of the Veteran's wrist disabilities.  Additionally, it has not been determined whether the Veteran's claimed carpal tunnel of both wrists is separate from his current service-connected ganglion cyst disabilities.  Therefore, a remand is warranted.

Left and Right Knees 

At a February 2018 Board hearing, the Veteran reported that that his left knee locks up and he has fallen as a result.  The Veteran reported limited range of motion, stating that he can only extend his leg three-quarters of the way before he feels the bones push up and the pain starts.  The Veteran reported that these symptoms affect his ability to climb up and down stairs and step off the curb.

The Veteran's last examination for these disabilities was in November 2014.  When available evidence is too old for an adequate evaluation of the Veteran's current condition, VA's duty to assist includes providing a new examination.  Weggenmann v. Brown, 5 Vet. App. 281 (1993).  The Board finds that the November 2014 examination is unduly remote, and there is insufficient medical evidence on file from which the Board can accurately determine the current severity of the Veteran's left and right knee disabilities.  As such, an additional examination is warranted to assess the current severity of the Veteran's left knee and right knee disabilities.

Left and Right Feet

At a February 2018 Board hearing, the Veteran reported that when he wakes up in the morning, his feet are curled and it takes him a while to actually be able to walk.  He also stated that he has various prescribed inserts that help him get feeling back in his feet, but his feet are in constant pain.  The Veteran further reported that he could not sit too long because his feet tighten up.

The Veteran's last examination for these disabilities was in November 2014.  When available evidence is too old for an adequate evaluation of the Veteran's current condition, VA's duty to assist includes providing a new examination.  Weggenmann v. Brown, 5 Vet. App. 281 (1993).  The Board finds that the November 2014 examination is unduly remote, and there is insufficient medical evidence on file from which the Board can accurately determine the current severity of the Veteran's left and right plantar fasciitis.  As such, an additional examination is warranted to assess the current severity of the Veteran's left foot and right foot plantar fasciitis.

Accordingly, the case is REMANDED for the following action:

1.  Undertake appropriate action to conduct additional search(es) for any government hospital treatment records of the Veteran not currently of record, to include records from the Army medical centers in Fort Hood, Texas and Fort Stewart, Georgia prior to 1997.  Follow the procedures set forth in 38 C.F.R. § 3.159 (c) as regards requesting records from Federal facilities.

All attempts to obtain these records should be documented in the claims file.  If the search for these records is negative, such should be documented in the claims file, and the Veteran must be informed of this in writing in accordance with 38 C.F.R. § 3.159(e).

2.  After Step 1 is completed, schedule the Veteran for an appropriate VA examination(s) to determine the current severity of his left and right knee disabilities, his left and right wrist disabilities, and his left and right plantar fasciitis.  Schedule separate examinations if necessary.  All indicated studies, including range of motion studies using a goniometer, must be conducted, and all findings must be reported in detail.  The claims file should be made available and reviewed by the examiner(s) in conjunction with conducting the examination(s).  The examiner(s) should address the following:

a.  The examiner is asked to conduct a complete examination of the left and right wrists, including range of motion testing in active and passive, and weight and non-weight bearing positions, to the extent possible.  Record the degree at which objective evidence of pain begins.  If there is no clinical evidence of painful motion on any such testing, the examiner must so state, and indicate that all testing under each condition was performed.  If unable to conduct any testing, please indicate the reason why. 

State whether there is additional limitation of motion due to pain, weakness, excess fatigability, incoordination, pain or flare-ups.  Any additional loss of motion should be noted in degrees.  If such information cannot be feasibly determined, the examiner must explain why this information cannot be provided.

Ask the Veteran to describe his everyday symptoms and symptoms during a flare-up.  State whether those reports are consistent with the findings on examination.

If after review of the record, the examiner finds that a diagnosis of carpal tunnel exists, state whether it is a separate disability from the service-connected left and right wrist ganglion cysts.  If so, state whether it is as least as likely as not that it was manifested in, caused by, or related to the Veteran's period of active duty service.

b.  The examiner is asked to conduct a complete examination of the left and right knees, including range of motion testing in active and passive, and weight and non-weight bearing positions, to the extent possible.  Record the degree at which objective evidence of pain begins.  If there is no clinical evidence of painful motion on any such testing, the examiner must so state, and indicate that all testing under each condition was performed.  If unable to conduct any testing, please indicate the reason why. 

State whether there is additional limitation of motion due to pain, weakness, excess fatigability, incoordination, pain or flare-ups.  Any additional loss of motion should be noted in degrees.  If such information cannot be feasibly determined, the examiner must explain why this information cannot be provided.

Ask the Veteran to describe his everyday symptoms and symptoms during a flare-up.  State whether those reports are consistent with the findings on examination.

Determine whether the Veteran has instability or subluxation, and if so, note the severity.

c.  Based on the examination of the Veteran, and review of the record, the examiner should fully describe the functional effects of the Veterans service-connected bilateral foot disabilities.  The examiner should opine as to whether the Veteran's feet disabilities are mild, moderate, moderately-severe, or severe.

In rendering the requested opinion, the examiner must consider and discuss all pertinent medical and other objective evidence, as well as all lay assertions, to include any assertions as to the severity of symptoms, such as pain.  The examiner should explain the medical basis for the conclusions reached. 

The examiner should provide reasons for all opinions. However, if the examiner cannot respond to the inquiry without resort to speculation, he or she should state, whether the inability is due to the limits of the examiner's medical knowledge, the limits of medical knowledge in general, or there is additional evidence, which if obtained, would permit the opinion to be provided.

3.  Readjudicate the claims.  If the issues remain denied, the Veteran and his representative should be provided with a supplemental statement of the case and afforded a reasonable period of time within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
JENNIFER HWA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




